DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 02/22/2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/22/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 2 recites “an inflow pump having a first magnetic motor that facilitates…,” claim 1 line 5 recites similar for an outflow pump, and then both recite the function (“that 
The claims use the terms “first magnetic motor” and “second magnetic motor.” It is unclear what is attempting to be claimed here. Since all electric motors operate by the use of internal magnets, all electrical motors are “magnetic motors.” However, they are not typically referenced in this manner with the term “magnetic,” therefore, it is unclear if something else or some other motor type is intended here. The specification is of little help as it does not provide a definition or further explanation for what a “magnetic motor” is intended to be. Appropriate correction / clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US Patent No. 5,634,797) in view of Okayama et al. (US PGPub. No. 2017/0051736 A1).
In Reference to Claim 1
 	Montgomery teaches (Claim 1) A pumping heart simulator comprising: an inflow pump (left item 68, fig. 16) having a first [] motor (column 5 lines 60-64 and column 6 lines 51-52; motor not explicit, but a motor of some kind would be inherently required for operation of the pump) that facilitates flow of fluid from a bottom portion of a fluid reservoir (item 70, fig. 16, also note everything after “that facilitates…” is currently passive and not required by the claim, only a pump capable of facilitating this operation is required) to three inlet valves of a heart via the inflow pump (any three heart valve connections to line 400, fig. 16; again note this is not positively required by the claims); an outflow pump (right item 68, fig. 16) having a second [] motor (column 5 lines 60-64 and column 6 lines 51-52; again motor not explicit, but a motor of some kind would be inherently required for operation of the pump) that facilitates flow of fluid from two outlet valves of the heart (any two outlet heart valve connections that run to top of item 70, fig. 16) to a top portion of the fluid reservoir (item 70, fig. 16) via the outflow pump (the pump creates this flow);
	Montgomery fails to specifically teach using a magnetic motor of claim 1 and the control device for alternate activation of claim 1. 
(Claim 1) magnetic motor (paragraph 0030; note an electric motor is a magnetic motor); and a control apparatus that alternately activates the [] motor (paragraph 0036; note first and second pumps / motors were already taught in Montgomery above).


In Reference to Claims 3 and 7-9
The modified device of Montgomery teaches all of claim 1 as discussed above. 
Montgomery further teaches (Claim 3) wherein: [] three inlet valves correspond to a superior vena cava of the heart (item 311, fig. 16), an inferior vena cava of the heart (item 312, fig. 16), and a left atrium of the heart (item 308, fig. 16); [] two outlet valves correspond to an aorta of the heart (item 314/315, fig. 16) and a pulmonary artery of the heart (item 313, fig. 16);
(Claim 7) further comprising: a first plurality of tubes connecting the inflow pump with the bottom portion of the fluid reservoir (inflow tube from reservoir to left pump 68, fig. 16) and with [] three inlet valves (any three valves off of line 400, fig. 16); and a second plurality of tubes connecting the outflow pump with the top portion of the fluid reservoir and with the two outlet valves (outflow tube from reservoir to right pump 68 and outflow lines connected to heart valves and the top of reservoir 70);

(Claim 9) further comprising: a first three-way connector coupling a first tube and a second tube that are connected to two of the three inlet valves with a third tube (a first item 78 closest to the heart on inflow lines, fig. 16); a second three-way connector coupling the third tube with a fourth tube connected to a third inlet valve of the three inlet valves and with a fifth tube connected to [a] inflow pump (second item 78 upstream of first item 78, directly connected to right pump 68, fig. 16); and a third three-way connector coupling a sixth tube connected to a first outlet valve of the two outlet valves and a seventh tube connected to a second outlet valve of the two outlet valves with an eighth tube connected to the outflow pump (top right item 78 on outflow lines from aorta 315 and pulmonary artery 313, connected to pump via reservoir 70).
Montgomery fails to teach the particular arrangement of lines connecting to each pump / reservoir of claims 3, 7 and 9.  
It would have been obvious to one having ordinary skill in the art to have arranged the pumps within the system in the particular order claimed merely as a matter of design choice, since it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, all of the inflow and outflow tubes connected to the heart in the heart valve locations claimed are taught, and, pumping system including the reservoir and two pumps are 

In Reference to Claims 10-14
 	The modified device of Montgomery teaches all of claim 1 as discussed above. 
	Montgomery further teaches first and second pumps / motors as discussed above. 
Montgomery fails to teach the control apparatus of claims 10-14.
Okayama teaches (Claim 10) wherein: the control apparatus deactivates the [outward pumping] when [inward pumping] is activated; and the control apparatus deactivates [inward pumping] when the [outward pumping] is activated (paragraphs 0031 and 0037; note first and second pumps were already taught in Montgomery above);
 	(Claim 11) further comprising: a timer communicatively coupled to the control apparatus, the control apparatus configured to alternate between the activation of the [outward pumping] and the activation of the [inward pumping] every preset amount of time (paragraph 0036 and 0037);
 	(Claim 12) wherein the preset amount of time is two seconds (paragraph 0037; 30bpm would be every two seconds);

 	(Claim 14) wherein the alternate activation of the [outward pumping] and the [inward pumping] causes the heart to pump the fluid (paragraphs 0036, 0037, 0038, and 0039).	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the heart circulatory model of Montgomery with the feature of a control apparatus alternately activating the motors / pump flows as taught by the heart circulatory model of Okayama for the purpose of creating more desirable and anatomically accurate pulsatile flow within the heart as taught by Okayama (paragraphs 0037, 0038, and 0039), making the device more realistic, and more useful as a heart model for the users. Further, Montgomery teaches the use of generic “pump units” of a known type and activated in a known means (column 5 lines 60-64 and column 6 lines 51-52), therefore, it would have been obvious to look to other known pumping units, motors, and systems to find a known type and means of pumping fluid through a heart as the details of this portion of the system are intentionally omitted from Montgomery.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Okayama et al., and further in view of Carson et al. (US Patent No. 9,183,763 B2).
In Reference to Claim 2
 	The modified device of Montgomery teaches all of claim 1 as discussed above. 
	Montgomery fails to teach the feature of claim 2. 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the cardiac simulation device of Montgomery with the feature of using bovine heart tissue as taught by the cardiac simulation device of Carson for the purpose of using known and easily obtainable and replaceable heart tissue, making the device easy to replace and reuse, making the device more versatile, and more attractive to the users.
Further, the examiner notes that it has been held that the selection of one known element over another based on its suitability for its intended purpose is an obvious matter of engineering design choice. See Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Merely selecting a bovine heart as opposed to a porcine heart, human cadaver heart, or other similarly sized animal heart would be an obvious matter of engineering design choice, and is not a patentable advance. This is further evidenced by both Montgomery which teaches replacing the heart with any of a wide variety of hearts (column 5 lines 7-8) and Carson which lists several suitable heart materials (claims 13 and 18). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Okayama et al., and further in view of Ishiyama et al. (US Patent No. 2018/0108276).
In Reference to Claim 4 
 	The modified device of Montgomery teaches all of claim 1 as discussed above. 
	Montgomery fails to teach the feature of claim 4. 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the heart model device of Montgomery with the feature of closing venous openings with sutures as taught by the heart model device of Ishiyama for the purpose of closing any unused openings in the heart model to prevent leakage while in use as taught by Ishiyama (paragraph 0089), making the device simpler, more efficient, and more attractive to the users. 

Claims 5-6 are is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Okayama et al., and further in view of Fernandez (US PGPub No. 2016/0140878 A1).
In Reference to Claims 5-6
 	The modified device of Montgomery teaches all of claim 1 as discussed above. 
	Montgomery fails to teach the features of claims 5 and 6.
	Fernandez teaches (Claim 5) wherein the fluid reservoir has an opening for air (fig’s 6 and 7, item 450);
(Claim 6) wherein: the bottom portion of the fluid reservoir contains the fluid; and the top portion of the fluid reservoir contains air (fig. 5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the cardiovascular circulatory device of Montgomery with the feature of an opening for air and air space in the fluid reservoir as taught by the cardiovascular circulatory device of Fernandez for the purpose of providing better flexibility and variability in the volume and pressure allowable within the system as taught by . 

Claims 15 are is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Okayama et al., and further in view of Paronen (US Patent No. 8,690,580).
In Reference to Claim 15
 	The modified device of Montgomery teaches all of claim 1 as discussed above. 
	Montgomery further teaches using a colored fluid in the system (column 5 lines 60-64).
	Paronen teaches (Claim 15) wherein the fluid comprises water and at least one of a red dye and a red ink, the combination of the water and the at least one of the red dye and the red ink simulating blood (column 3 lines 46-47).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the circulatory device of Montgomery with the feature of using red died water as taught by the circulatory device of Paronen for the purpose of accurately simulating blood as taught by Paronen (column 3 line 47 – column 4 line 5), making the device more realistic, and more interesting and attractive to the users. 

Claim 16 are is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Okayama et al., and further in view of Feins et al. (US Patent No. 9,805,625).
In Reference to Claim 16
 	The modified device of Montgomery teaches all of claim 1 as discussed above. 
	Montgomery fails to teach the feature of claim 16. 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the organ model device of Montgomery with the feature of a tray and sheet / liner as taught by the organ model device of Feins for the purpose of allowing the organ and released fluid to more easily be removed and replaced for another demonstration / procedure as taught by Feins (column 8 lines 25-36), making the device easier to use and reuse, and more attractive to the users. 
	Further, the examiner notes that selection of a known material based on its suitability for its intended purpose is an obvious matter of design choice. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Since Feins teaches using a fluid containing liner, merely selecting rubber, plastic, or other known fluid impermeable material for the liner / sheet would be an obvious matter of engineering design choice and is not a patentable advance. 

Claim 17 are is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Okayama et al., Feins, and further in view of Fernandez.
In Reference to Claim 17
The modified device of Montgomery teaches all of claims 1 and 16 as discussed above. 
Montgomery fails to teach the suction apparatus of claim 17.
Fernandez teaches (Claim 17) further comprising: a suction apparatus that suctions the fluid that seeped from the heart onto the tray (item 432, fig. 5 and paragraphs 0036 and 0037), the suction apparatus coupled to the top portion of the of the fluid reservoir via a tube to deliver 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the circulatory simulator device of Montgomery with the additional feature of surgical suction as taught by the circulatory simulator device of Fernandez for the purpose of providing for suctioning or removing fluid from the field and returning it to the reservoir thereby conserving the fluid as taught by Fernandez (paragraph 0037), making the system more convenient, more reliable, more reuseable, and more attractive to the users. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711